143 P.3d 544 (2006)
341 Or. 392
BERTRAM v. MALHEUR COUNTY.
No. S53511.
OREGON SUPREME COURT.
September 19, 2006.
Petition for review allowed.
Defendant's petition for review is allowed. The decision of the Court of Appeals is vacated and the appeal is dismissed. The case is remanded to the Malheur County Circuit Court with instructions to vacate the judgment, leaving in place the intermediate order that reflects the disposition of a portion of plaintiffs' claim. See Lesch v. DeWitt, 317 Or. 585, 589-90, 858 P.2d 872 (1993) (ORCP 67 B judgment is not final and appealable when it disposes only of portion of claim rather than fully adjudicating entire claim); Dept. of Rev. v. Universal Foods Corp., 311 Or. 537, 544-49, 815 P.2d 1237 (1991) (when one of two theories supporting one legal right is not adjudicated, claim is not finally determined and is not appealable); and May v. Josephine Memorial Hospital, 297 Or. 525, 530-531, 686 P.2d 1015 (1984) (ORCP 67 B gives no discretion to treat as final that which is only partial adjudication of interests of party or adjudication of fewer than all grounds alleged in support of single claim).